

Exhibit 10.1
Lexmark International, Inc.
Stock Incentive Plan


Performance-Based Restricted Stock Unit Award Notice


This Award Notice evidences the award of performance-based restricted stock
units (each, a “Performance RSU” or collectively, the “Performance RSUs”) that
have been granted to you, [NAME], by Lexmark International, Inc., a Delaware
corporation (the “Company”), subject to and conditioned upon your agreement to
the terms of the attached Performance-Based Restricted Stock Unit Award
Agreement (the “Agreement”).  The Performance RSUs are granted under the Lexmark
International, Inc. Stock Incentive Plan, as amended and restated, effective
April 23, 2009 (the “Plan”), and represent the Company’s unfunded and unsecured
promise to issue shares of the Company’s Common Stock at a future date, subject
to the terms of this Award Notice, the Agreement and the Plan.


The number of Performance RSUs awarded to you, the performance measures to earn
Performance RSUs, and the vesting schedule for earned Performance RSUs are
specified below.  This Award Notice constitutes part of, and is subject to the
terms and provisions of, the Agreement and the Plan, which are incorporated by
reference herein.  Capitalized terms used but not defined in this Award Notice
shall have the meanings set forth in the Agreement or in the Plan.
 
Grant Date:
 
[DATE]
Number of Performance
RSUs at Target:
[      #     ], subject to adjustment as provided under Section 5.4 of the Plan.
 
Minimum
 
Target
Maximum
50%
 
100%
150%
Performance Measure:
[PERFORMANCE MEASURE]
 
 
Minimum
Target
Maximum
     
Performance Period:
[PERFORMANCE PERIOD]
 
Service Condition to
Earn Performance RSUs:
 
You must be employed on the last day of the Performance Period to earn
Performance RSUs.  If you have a termination of employment during the
Performance Period for any reason, you shall forfeit the Performance RSUs.
 
 
Determination of Earned
Performance RSUs:
As soon as practicable after the end of the Performance Period, the Compensation
and Pension Committee (the “Committee”) intends to review and approve the
Company’s business results and certify the level of achievement of the
Performance Measure. Performance RSUs will be earned if, and to the extent, the
Performance Measure has been achieved. The Committee may use its sole discretion
to determine whether the number of earned Performance RSUs shall be reduced,
based on any factors it may deem appropriate.

 
 
 
1

--------------------------------------------------------------------------------

 
 
Vesting Schedule for
Earned Performance
RSUs:
Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company or one of its Subsidiaries through
the respective vesting dates, set forth below, any earned Performance RSUs shall
become vested as follows:
 
 
 
Vesting Dates
 
% of Earned Performance RSUs
[Vesting Date for Tranche 1]
 
34%
[Vesting Date for Tranche 2]
 
33%
[Vesting Date for Tranche 3]
 
33%
Settlement Date:
For each earned Performance RSU, settlement (i.e., one share of the Company’s
Common Stock will be issued for each vested earned Performance RSU) will occur
on (i) the date on which such Performance RSU becomes vested in accordance with
the Vesting Schedule, set forth above, or (ii) on such other date as set forth
in this Award Notice, the Agreement, or the Plan.
 
 
Acceleration Events:
If a Change in Control occurs during the Performance Period, a pro-rata portion
of the Performance RSUs will be deemed earned based on the greater of Target or
actual achievement of the Performance Measure as of the date of the Change in
Control, and the earned Performance RSUs shall become 100% vested and settled as
of such date.
 
After the Performance Period has ended, any earned Performance RSUs shall become
100% vested upon the earliest to occur of: (i) your Retirement, (ii) your
termination of employment with the Company or one of its Subsidiaries as a
result of your death or Disability, or (iii) upon a Change in Control of the
Company prior to your termination of employment with the Company or one of its
Subsidiaries.
 
Any earned Performance RSUs that become vested pursuant to an acceleration event
(other than a Change in Control during the Performance Period) shall be settled
on the later of the date of the acceleration event or the first vesting date set
forth above.
 
Forfeiture of Award:
By accepting the award of Performance RSUs, you acknowledge that this award has
been granted to you as an incentive to remain employed by the Company or one of
its Subsidiaries, and that if you violate the provisions set forth in Section
1(d) of the Agreement or the Executive Compensation Recovery Policy, you (i)
shall forfeit any unsettled earned or unearned Performance RSUs and (ii) shall
be required to immediately repay to the Company, an amount equal to the value
realized from the settlement of any earned Performance RSUs during the period
set forth in Section 1(d) of the Agreement or the Recovery Period set forth in
the Executive Compensation Recovery Policy, as applicable.

 
 
 
2

--------------------------------------------------------------------------------

 
 

PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN




This PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement")
between Lexmark International, Inc., a Delaware corporation (the "Company"), and
the person specified on the signature page hereof (the “Grantee”) is entered
into as of the Grant Date specified on the attached Performance-Based Restricted
Stock Unit Award Notice (the “Award Notice”) pursuant to the Lexmark
International, Inc. Stock Incentive Plan, as the same may be amended from time
to time (the "Plan").  Capitalized terms used and not defined herein shall have
the meanings assigned to such terms in the Plan or in the Award Notice, as
applicable.


WHEREAS, the Committee has determined that it would be to the advantage and in
the interest of the Company to grant performance-based restricted stock units to
the Grantee as an inducement to the Grantee to remain in the service of the
Company and the Subsidiaries and as an incentive to the Grantee to devote his or
her best efforts and dedication to the performance of such services and to
maximize shareholder value; and


WHEREAS, the Grantee desires to accept from the Company the grant of the
performance-based restricted stock units, as set forth in the Award Notice,
subject to the terms and conditions of this Agreement, the Award Notice and the
Plan.
 
 
NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth in this Agreement, the Award Notice and the Plan, the
parties hereto hereby covenant and agree as follows:


 
1.
Performance-Based Restricted Stock Unit Award.



 
 (a)
Performance-Based Restricted Stock Unit Award.  The Company hereby grants to the
Grantee, effective as of the Grant Date, the number of performance-based
restricted stock units, as set forth in the Award Notice, each representing the
Grantee's right to receive one share of Common Stock, subject to the achievement
of the Performance Measure(s), at the time or times provided for in the Award
Notice, and subject to the terms and conditions set forth in this Agreement, the
Award Notice and the Plan (the "Performance RSUs”).



 
 (b)
Stock Incentive Plan.  This Agreement is subject in all respects to the terms of
the Plan, all of which terms are made a part of and incorporated in this
Agreement by reference.  In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.  The
Grantee hereby acknowledges receipt of a copy of the Plan, either with this
Performance RSU Award Agreement or a prior Incentive Award made under the Plan,
and agrees to comply with and be bound by all of the terms and conditions
thereof.  Copies of the Plan may also be obtained from the Vice President of
Human Resources, at any time.



 
 (c)
Establishment of Account.  No shares of Common Stock will be issued on the Grant
Date of the Performance RSUs and the Company shall not be required to set aside
a fund for the settlement of any such Performance RSUs.  The Company will
establish a separate bookkeeping account for the Grantee and will record in such
account the number of Performance RSUs awarded to the Grantee, and, to the
extent applicable, the number of
 

 
 
1

--------------------------------------------------------------------------------

 
 

   
Performance RSUs earned by the Grantee, if any, after the Performance Period has
ended, and the number of Dividend Equivalents provided for in Section 4(b)
hereof.

 
 
(d) 
Forfeiture.  In accepting this grant of Performance RSUs, the Grantee
acknowledges that the Performance RSUs have been granted as an incentive to the
Grantee to remain employed by the Company or any Subsidiary and to exert his or
her best efforts to enhance the value of the Company or any Subsidiary over the
long-term.  Accordingly, the Grantee agrees that if he or she (i) within 12
months following termination of employment with the Company or any Subsidiary,
accepts employment with a competitor of the Company or any Subsidiary or
otherwise engages in competition with the Company or any Subsidiary, (ii) within
36 months following termination of employment with the Company or any
Subsidiary, directly or indirectly, disrupts, damages, interferes or otherwise
acts against the interests of the Company or any Subsidiary, including, but not
limited to, recruiting, soliciting or employing, or encouraging or assisting his
or her new employer or any other person or entity to recruit, solicit or employ,
any employee of the Company or any Subsidiary without the Company’s prior
written consent, which may be withheld in its sole discretion, (iii) within 36
months following termination of employment with the Company, or any Subsidiary,
disparages, criticizes, or otherwise makes any derogatory statements regarding
the Company or any Subsidiary or their directors, officers or employees, or (iv)
discloses or otherwise misuses confidential information or material of the
Company or any Subsidiary, each of these constituting a harmful action, then any
unsettled earned or unearned Performance RSUs shall be canceled immediately
(unless canceled earlier by operation of another term of this Agreement) and the
Grantee shall immediately repay to the Company an amount equal to the value of
the earned and settled Performance RSUs (represented by the closing market price
on the applicable Vesting Dates (as set forth in the Award Notice) multiplied by
the number of earned Performance RSUs vested on such Vesting Dates, without
regard to any subsequent market price decrease or increase) realized by the
Grantee from the vesting of any earned Performance RSUs within 18 months
preceding the earlier of (w) the commitment of any such harmful action and (x)
the Grantee's termination of employment with the Company and its Subsidiaries;
and through the later of (y) 18 months following the commitment of any such
harmful action and (z) such period as it takes the Company to discover such
harmful action.  In addition, the Grantee acknowledges that, if he or she is a
“Covered Employee” subject to the Company’s Executive Compensation Recovery
Policy (the “Recovery Policy”) and engages in “Prohibited Activity,” that the
unsettled earned or unearned Performance RSUs shall be canceled immediately and
the Grantee shall immediately repay the “Equity Gains” realized by the Grantee
during the “Recovery Period,” as such terms are defined in the Recovery
Policy.  The Grantee agrees that the Company or any of its Subsidiaries has the
right to deduct from any amounts the Company or any of its Subsidiaries may owe
the Grantee from time to time (including amounts owed to the Grantee as wages or
other compensation, fringe benefits or vacation pay, as well as any other
amounts owed to the Grantee by the Company or any of its Subsidiaries), the
amounts the Grantee owes the Company or any of its Subsidiaries.  The Committee
shall have the right, in its sole discretion, not to enforce the provisions of
this paragraph with respect to the Grantee.

 

    Grantee agrees to be fully liable for any breach of this above described
covenant, promise and agreement.  Grantee agrees to reimburse the Company for
all costs and expenses, including attorneys’ fees, incurred by the Company in
enforcing the obligations of Grantee.  This entire provision shall survive the
termination of the Agreement and, in no manner, shall the remedies described
herein be considered as the Company’s exclusive or entire remedy for Grantee’s
breach, non-compliance or violation of any other agreement that Grantee may have
entered into with the Company.

 
 
 
2

--------------------------------------------------------------------------------

 


2.      Earning Performance RSUs. As soon as practicable after the end of the
Performance Period, as set forth in the Award Notice, the Committee shall review
and approve the Company’s business results and certify the level of achievement
of the Performance Measure(s), as set forth in the Award Notice.  Provided the
Grantee is employed on the last day of the Performance Period, and to the extent
that the Performance Measure(s) have been achieved, a number of Performance RSUs
will be deemed earned based on the level of attainment of each Performance
Measure.  Settlement of the earned Performance RSUs is subject to the Grantee’s
continued employment through the Vesting Dates, as set forth in Section
3(a).  The Committee may use its sole discretion to determine whether the number
of earned Performance RSUs shall be reduced, based on any factors it may deem
appropriate.  If a Change in Control occurs during the Performance Period, a
pro-rata portion of the Performance RSUs will be deemed earned based on the
greater of Target, as set forth in the Award Notice, or the actual achievement
of the Performance Measure(s) as of the effective date of the Change in Control.


3.      Vesting of Earned Performance RSUs.
 
 
(a) 
Vesting.  The earned Performance RSUs shall become vested in such amounts and on
such Vesting Dates as set forth in the Award Notice, subject to the Grantee’s
continuous employment with the Company or a Subsidiary from the Grant Date to
the applicable Vesting Date.  To the extent vesting would result in the
settlement of a fractional number of earned Performance RSUs, the number shall
be rounded to a whole number, but shall not exceed the total number of earned
Performance RSUs, as determined by the Committee.

 
 
 (b)
Acceleration.  The Committee may, in its discretion, accelerate the vesting of
all or any portion of the Performance RSUs or waive any conditions to the
vesting of such Performance RSUs.



 
 (c)
Termination of Employment during the Performance Period.  In the event of the
Grantee's termination of employment with the Company and its Subsidiaries for
any reason during the Performance Period, the Grantee shall immediately forfeit
all rights with respect to the Performance RSUs.



 
 (d)
Termination of Employment after the end of the Performance Period.  In the event
of the Grantee’s termination of employment with the Company and its Subsidiaries
for any reason, other than death, Disability, or Retirement, after the end of
the Performance Period, the Grantee shall immediately forfeit all rights with
respect to any earned Performance RSUs (and Dividend Equivalents) which have not
yet vested in accordance with the terms of the Award Notice, this Agreement or
the Plan.   After the Performance Period has ended, any earned Performance RSUs
shall become 100% vested upon the earliest to occur of: (i) the Grantee’s
Retirement or (ii) the Grantee’s termination of employment with the Company and
its Subsidiaries as a result of the Grantee’s death or Disability.  For purposes
of this Agreement, Retirement shall have the meaning set forth in the Plan;
provided, however, a Grantee shall also be eligible for Retirement if at the
time of Grantee’s retirement, the Grantee has 30 years of continuous service
with the Company and its Subsidiaries or the Grantee is 58 years of age or older
and has 15 years of continuous service with the Company and its Subsidiaries.

 

   (e)
Change in Control. In the event of a Change in Control prior to the Grantee’s
termination of employment, any earned Performance RSUs (including any
Performance RSUs deemed earned on the effective date of the Change in Control
pursuant to Section 2) shall become 100% vested as of the effective date of the
Change in Control.
 


 
 
3

--------------------------------------------------------------------------------

 
 
4.
Settlement of Restricted Stock Unit Award.



 
 (a)
Settlement.  On, or as soon as reasonably practicable after, a Vesting Date, or
such other date as set forth in the Award Notice or this Agreement, subject to
Section 5 hereof, the Company shall direct its stock transfer agent to make (or
to cause to be made) an appropriate book entry in the Company's stock transfer
books and records reflecting the transfer to the Grantee, and the Grantee's
ownership, of one share of Common Stock for each earned Performance RSU that has
vested and is scheduled to become settled on such Vesting Date.  Upon the
Grantee's request, subject to Section 5 hereof, the Company shall deliver to the
Grantee a stock certificate registered in the Grantee's name and representing
such number of shares of Common Stock free and clear of all restrictions except
any that may be imposed by law.   No payment will be required to be made by the
Grantee upon the delivery of such shares of Common Stock, except as otherwise
provided in Section 5 of the Agreement.



  
(b) 
Dividend Equivalents.  Unless otherwise determined by the Committee, during the
period following the Performance Period and prior to a Vesting Date, the Company
will credit to the bookkeeping account of the Grantee an amount equal to any
dividends paid by the Company with respect to the number of shares of Common
Stock corresponding to the number of Performance RSUs ("Dividend
Equivalents").  Dividend Equivalents in respect of earned Performance RSUs that
shall have become vested on the applicable Vesting Date shall be payable to the
Grantee on such Vesting Date in accordance with Section 4(a).



 
 (c)
Restrictions on Sale upon Public Offering.  The Grantee hereby agrees that,
notwithstanding the vesting of the earned Performance RSUs pursuant to Section
3(a) of this Agreement or the transfer of the shares of Common Stock covered
thereby to the Grantee pursuant to Section 4(a) hereof, the Grantee will not
effect any public sale or distribution of any of such shares of Common Stock
during the 20-day period prior to and the 180-day period following the effective
date of any registration statement hereinafter filed by the Company under the
Securities Act of 1933, as amended, with respect to any underwritten public
offering of any shares of the Company's capital stock (other than as part of
such underwritten public offering).



 
5.
Tax Withholding.  The delivery of any directions to the Company's stock transfer
agent or any certificates for shares of Common Stock pursuant to Section 4 shall
not be made unless and until the Grantee, or, if applicable, the Grantee's
beneficiary or estate, has made appropriate arrangements for the payment to the
Company of an amount sufficient to satisfy any applicable U.S. federal, state
and local and non-U.S. tax withholding or other tax requirements, as determined
by the Company.  To satisfy the Grantee's applicable withholding and other tax
requirements, the Company may, in its sole discretion, (i) withhold a number of
shares of Common Stock having an aggregate Fair Market Value on the Vesting Date
equal to the applicable amount of such withholding and other tax requirements or
(ii) require the Grantee to sell a number of shares of Common Stock having at
least a value sufficient to meet the applicable amount of such withholding and
other tax requirements to account for rounding and market fluctuations, subject
to any rules adopted by the Committee or required to ensure compliance with
applicable law, including, but not limited to, Section 16 of the Securities
Exchange Act of 1934, as amended.  Shares required to be sold to satisfy the
Grantee’s applicable withholding and other tax requirements may be sold as part
of a block trade with the Grantee receiving an average price.  Any cash payment
made pursuant to Section 4 shall be made net of any amounts required to be
withheld or paid with respect thereto (and with respect to any shares of Common
Stock delivered contemporaneously therewith) under any applicable U.S. federal,
state and local and non-U.S. tax withholding and other tax requirements.



 
4

--------------------------------------------------------------------------------

 
 
6.
Transferability.  Unless otherwise provided in accordance with the provisions of
the Plan, the Performance RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated by the Grantee, other than by will or the
laws of descent and distribution.  The term "Grantee" as used in this Agreement
shall include any permitted transferee of the Performance RSUs.



 
7.
Adjustment in Capitalization.



 
 (a)
The aggregate number of shares of Common Stock covered by the Performance RSUs
granted hereunder shall be proportionately adjusted to reflect, as deemed
equitable and appropriate by the Committee, an Adjustment Event.



 
 (b)
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received or credited to the account of the Grantee with respect to the
Performance RSUs as a result of any Adjustment Event, any distribution of
property or any merger, consolidation, reorganization, liquidation, dissolution
or other similar transaction shall, except as otherwise provided by the
Committee, be subject to the same terms and conditions, including restrictions
on transfer, as are applicable to the Performance RSUs with respect to which
such shares, cash or other property is received or so credited and stock
certificate(s), if any, representing or evidencing any shares of stock or other
property so received shall be legended as appropriate.



 
8.
Preemption by Applicable Laws and Regulations.  Notwithstanding anything in the
Plan or this Agreement to the contrary, the issuance of shares of Common Stock
hereunder shall be subject to compliance with all applicable U.S. federal, state
and non-U.S. securities laws.  Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee's beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.



 
9.
Interpretation; Construction.  All of the powers and authority conferred upon
the Committee pursuant to any term of the Plan or the Agreement shall be
exercised by the Committee, in its sole discretion.  All determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan or the Agreement shall be final, binding and conclusive
for all purposes and upon all persons and, in the event of any judicial review
thereof, shall be overturned only if arbitrary and capricious.  The Committee
may consult with legal counsel, who may be counsel to the Company or any
Subsidiary, and shall not incur any liability for any action taken in good faith
in reliance upon the advice of counsel.

 

 
10.
Amendment. The Committee shall have the right, in its sole discretion, to alter
or amend this Agreement, from time to time, as provided in the Plan in any
manner for the purpose of promoting the objectives of the Plan, provided that no
such amendment shall impair the Grantee's rights under this Agreement without
the Grantee's consent.  Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  Notwithstanding any other provision of this Agreement or the Plan to
the contrary, the Committee may, in its sole and absolute discretion and without
the consent of the Grantee, amend this Agreement, to take effect retroactively
or otherwise, as it may deem necessary or advisable for the purpose of
conforming the Agreement to any present or future law, regulation or rule
applicable to this Agreement or the Plan.  The Company shall give written notice
to the Grantee of any such alteration or amendment of this Agreement as


 
 
5

--------------------------------------------------------------------------------

 
 

 
 
promptly as practicable after the adoption thereof.  This Agreement may also be
amended by a writing signed by both the Company and the Grantee.

 
 
11.
No Rights as a Stockholder.  The Grantee shall have no rights as a stockholder
with respect to the Performance RSUs prior to the date as of which the shares of
Common Stock covered thereby are transferred to the Grantee in accordance with
Section 4(a) hereof.

 

 
12.
No Guarantee of Employment or Future Incentive Awards.  Nothing in the Plan or
this Agreement shall be deemed to:

 
 
(a)
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate Grantee’s employment at any time and for any reason, with or without
cause;



 
(b)
confer upon Grantee any right to continue in the employ of the Company or any
Subsidiary; and



 
(c)
provide Grantee the right to receive any Incentive Awards under the Plan in the
future or any other benefits the Company may provide to some or all of its
employees.



 
13.
Miscellaneous.



 
 (a)
Notices.  All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
if delivered personally or sent by certified or express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such delivery, to the Company or the Grantee, as the case may be, at the
following addresses or to such other address as the Company or the Grantee, as
the case may be, shall specify by notice to the others delivered in accordance
with this Section 13(a):



 
(i)
if to the Company, to it at:



 
One Lexmark Centre Drive

 
740 West New Circle Road

 
Lexington, KY  40550

 
Attention:  Secretary

 

 
(ii)
if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.
 

All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.


 
 (b)
Binding Effect; Benefits.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.



 
 (c)
Waiver.  Any party hereto may by written notice to the other party (i) extend
the time for the performance of any of the obligations or other actions of the
other party under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement and (iii)
waive or modify performance of any of the obligations of the other party under
this Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the

 
 
6

--------------------------------------------------------------------------------

 
 

   
party taking such action of compliance with any representations, warranties,
covenants or agreements contained herein.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party's rights or privileges hereunder or shall be deemed a waiver of such
party's rights to exercise the same at any subsequent time or times hereunder.


 
 
 (d)
Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other party.



 
 (e)
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction.



 
 (f)
Jurisdiction.  The Grantee hereby irrevocably and unconditionally submits to the
jurisdiction and venue of the state courts of the Commonwealth of Kentucky and
of the United States District Court of the Eastern District of Kentucky located
in Fayette County, Kentucky, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such Kentucky state or United States federal
courts located in such jurisdiction.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Grantee further agrees that any action related to, or
arising out of, this Agreement shall only be brought by Grantee exclusively in
the federal and state courts located in Fayette County, Kentucky.  Nothing in
this Agreement shall affect any right that the Company may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.



 
 (g)
Severability.  If any provision of this Agreement or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement or the Plan, and the Agreement and the
Plan shall be construed and enforced as if such provision had not been included.



 
 (h)
Survival.  Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect.



 
 (i)
Internal Revenue Code Section 409A.  It is intended that the settlement of the
Performance RSUs shall constitute a “short-term deferral” for purposes of
Section 409A of the Code and the Treasury Department regulations and other
interpretive guidance issued thereunder, or as otherwise exempt from the
provisions of Section 409A of the Code. To the extent any portion of the
settlement of the Performance RSUs cannot be so characterized, this Agreement
shall be interpreted and construed in compliance with Section 409A of the Code
and Treasury Department regulations and other interpretive guidance issued
thereunder, including the restriction that payments made to a “specified
employee” (within the meaning of Section 409A of the Code) on account of a
termination of employment shall be delayed for six months and one day from the
date of termination.

 
 
7

--------------------------------------------------------------------------------

 

 
 
(j) 
Section and Other Headings, Etc.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.



 
(k) 
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.



*           *           *           *           *

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective as of the Grant Date.


 

   
LEXMARK INTERNATIONAL, INC.
                          By:                         
 
 
   
GRANTEE:
                     By:                   (Sign Here)     
 
Address of the Grantee:
     
 
 
 
     
 
 
 
 

 
 




                Designation of Beneficiary


In the event of my death, I hereby designate the following person(s), as my
beneficiary, to receive any unsettled earned Performance RSUs that become vested
upon my death pursuant to this Agreement.  I acknowledge that if I fail to
designate a beneficiary, below, that any unsettled earned Performance RSUs that
become vested upon my death shall be paid to my estate.

 




 

         Beneficiary Name  

 


 
9

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 